FERGUSON, Judge
(concurring).
The circuit court’s exercise of its discretionary equity jurisdiction was not barred by plaintiff Warner’s failure to exhaust administrative remedies because (1) the failure-to-exhaust defense does not go to subject matter jurisdiction but to court policy, see City of Miramar v. DCA Homes, Inc., 385 So.2d 152 (Fla. 4th DCA 1980); Jones v. Braxton, 379 So.2d 115 (Fla. 1st DCA 1979), and (2) the record clearly shows that the administrative remedy could not have provided adequate or timely relief. See Gulf Pines Memorial Park, Inc. v. Oaklawn Memorial Park, Inc., 361 So.2d 695 (Fla.1978); School Board of Leon County v. Mitchell, 346 So.2d 562, 568 (Fla. 1st DCA 1977), cert. denied, 358 So.2d 132 (Fla.1978).